           Case 3:21-cv-05180-MJP-JRC Document 19 Filed 06/14/21 Page 1 of 2




 1

 2

 3

 4

 5

 6

 7
                                UNITED STATES DISTRICT COURT
 8
                               WESTERN DISTRICT OF WASHINGTON
                                         AT SEATTLE
 9

10          JENNIFER R SIMATIC,                               CASE NO. C21-5180 MJP

11                                 Plaintiff,                 MINUTE ORDER REFERRING
                                                              CASE
12                  v.

13          COMMISSIONER OF SOCIAL
            SECURITY,
14
                                   Defendant.
15

16
            The following minute order is made by the direction of the court, the Honorable Marsha
17
     J. Pechman, United States Senior District Judge:
18
            The above-entitled case is hereby referred to the Honorable J. Richard Creatura, United
19
     States Magistrate Judge. The caption for this case shall hereinafter be C21-5180 MJP-JRC. All
20
     scheduled dates will remain as set unless the parties are notified otherwise by Judge Creatura.
21
            The clerk is ordered to provide copies of this order to Plaintiff and all counsel.
22
            Filed June 14, 2021.
23

24


     MINUTE ORDER REFERRING CASE - 1
          Case 3:21-cv-05180-MJP-JRC Document 19 Filed 06/14/21 Page 2 of 2




 1                                       William M. McCool
                                         Clerk of Court
 2
                                         s/ Paula McNabb
 3                                       Deputy Clerk

 4

 5

 6

 7

 8

 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24


     MINUTE ORDER REFERRING CASE - 2
